Title: To Alexander Hamilton from George Hammond, 12 May 1794
From: Hammond, George
To: Hamilton, Alexander



Philadelphia 12 May 1794.
Sir,

I have had the honor of receiving your letter of the 10th curt. on Saturday Evening, and the inclosure referred to in it, this forenoon.
On this last mentioned paper, which is the report of the first legal officer of the United States in the district of Pennsylvania, and under the impression of which the federal government has deemed it expedient to refer to the State jurisdiction the inquiry into the facts advanced in my letter of the 6th curt., it is unnecessary for me to offer any other observation than that I am yet to learn how far an outrage, of the nature stated, committed by a numerous and tumultuous assemblage of the people, of which the object and the effect was the destruction of property, and which was accompanied by menaces of extreme personal violence against individuals, can have been conducted in “a peaceable manner.”
In regard to the President’s refusal to direct the restoration of the Swift Packet to her commander in the condition in which she was at the period of her unauthorized capture; it is proper for me to recall to your recollection that I did not require that restoration as of a vessel actually belonging to his Majesty, but I merely stated that I entertained a hope and persuasion that as she was engaged by his Majesty’s Consul at Norfolk “for the express purpose of conveying to Philadelphia in the first instance (not private individuals but) officers who were in the service of his Majesty, who were prisoners of war to a power in alliance with the United States, she would not be regarded strictly as a private merchant vessel, but in some measure as in the service of the British government (and necessarily at its expence) and consequently that from these considerations the President’s interference in procuring her restitution as above specified” might not be improperly claimed. I therefore, Sir, am not sensible that this suggestion was totally unfounded, nor that this case can be regarded as resulting in a trespass purely private.
But whatever may have been the motives which have influenced this government in this respect or in that of the passport to the officers in whose favor one was solicited, it is my duty for the present to acquiesce in its decisions. But as I am solicitous that this vessel shall be refitted without delay, I am under the necessity of desiring to be informed whether any efficacious protection from popular aggression, while she is preparing for sea, will be afforded by the government to the Commander of her, or to the officers for whose accommodation she was engaged. Since from the threats that have been thrown out against them, I entertain no doubt that unless such protection be granted to them, they will be exposed to outrages similar to those which they have already experienced.
I have the honor to be

Geo: Hammond
The Secretary of the Treasury

